Title: Thomas Jefferson to James Monroe, 17 April 1816
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Poplar Forest Apr. 17. 16.
          
          The inclosed letter is for a daughter of the late Dr Bruff, who wrote me a pathetic letter on the death of her father. altho I considered him as an ingenious and virtuous man, and always shewed him that I wished his success, yet there never was any particular acquaintance between us beyond the drawing of a tooth or two. I do not therefore exactly see the scope of the letter. but whatever it be I have given it the go-by by a few commonplace expressions of condolance. unwilling to excite curiosity by sending a letter with her address and my frank to the post office, I was sure you would permit me to pass it to her under your cover, and that you would have it delivered by one of your messengers without going thro’ the post office. ever and affectionately yours
          Th: Jefferson
        